Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance of claims 59-62: 
The prior art does not show the following features:
four or more columnar circuits coupled between the interface and the second port, each columnar circuit comprising a first transistor and a second transistor, the first transistor and the second transistor of each respective columnar circuit coupled together in series between a node of the interface and a node of the second port; 
a first set of four or more capacitors that couple the four or more columnar circuits together to form a first loop, each respective capacitor coupled between a respective pair of first transistors from two consecutive columnar circuits of the four or more columnar circuits to form the first loop; and 
a second set of four or more capacitors that couple the four or more columnar circuits together to form a second loop, each respective capacitor coupled between a respective pair of second transistors from two consecutive columnar circuits of the four or more columnar circuits to form the second loop.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims invoking 35 USC § 112, 6th paragraph

The following is a quotation of the sixth paragraph of 35 U.S.C. 112:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-3 and 7-10 comprise at least one limitation that has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since these claim limitations invoke 35 U.S.C. 112, sixth paragraph, claims 1-3 and 7-10 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
Limitation
Corresponding structure
means for amplification means for amplifying a signal being phase shifted,
FIG. 5-1, AMP stage 504
means for capacitive means for distributing multiple phases of the signal across the amplification means distinguishably displays a waveform which passes through the selected point.
FIG. 5-1, C1-C4


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-12, 23-25, 29-30, 35-37, 39-56 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shastry (WO-2014065825-A1).
Regarding claims 1, 39, Shastry discloses an apparatus for phase-shifting signals, the apparatus comprising: a phase shifter comprising:

    PNG
    media_image1.png
    633
    1352
    media_image1.png
    Greyscale

a first port (Fig. 3, port 1); 
a second port(port 2-4); 
a vector modulator coupled to the first port (Capacitance Tuning circuit); and 
a signal phase generator (phase shifting network) comprising: 
amplification means (EFETs) for amplifying a signal being phase shifted, the amplification means comprising multiple input terminals (V1, V2, V3) and multiple output terminals and coupled between the vector modulator and the second port (port 2-4); and 
capacitive means (phase shifting network) for distributing multiple phases of the signal across the amplification means, the capacitive means coupling the multiple input terminals to the multiple output terminals.
Regarding claim 2, Shastry discloses wherein the phase shifter is configured to cause a direct-current (DC) current to flow through the multiple amplifiers (inductors used) of the signal phase generator during phase-shifting operations.
Regarding claims 3-4, Shastry discloses a first power distribution node; and 
a second power distribution node, wherein: 
the signal phase generator is coupled between the first power distribution node and the second power distribution node; and the signal phase generator is configured to cause a direct-current (DC) current to flow through the multiple amplifiers between the first power distribution node and the second power distribution node coupling with a inductor (see multiple inductors disposed between phase shifting network and tuning circuits in Fig. 3).
Regarding claim 5, Shastry discloses the first port comprises one or more nodes (V1, V2 and V3 are connected to port 1); 
the second port comprises another one or more nodes; and 
the signal phase generator is coupled to the vector modulator via an interface that comprises two or more nodes (port 2-4 are all connected with multiple nodes).
Regarding claim 9, Shastry discloses wherein each respective capacitor of the multiple capacitors is coupled between a respective pair of consecutive amplifiers (capacitors are coupled between EFETs) of the multiple amplifiers via terminal types that differ between the consecutive amplifiers of each respective pair of consecutive amplifiers.
Regarding claim 10, Shastry discloses wherein each terminal type of the terminal types is selected from a group comprising: a gate terminal, a source terminal, or a drain terminal of a transistor (see Fig. 3, gate line and drain line).
Regarding claims 11-12, Shastry discloses an amplifier of the multiple amplifiers comprises a transistor; the transistor is associated with a transconductive (Gm) value representative of a transconductance of the transistor (see transistor used in capacitance tuning); 
a capacitor of the multiple capacitors is associated with a capacitive value representative of a capacitance of the capacitor; and 
at least one of the transconductive (Gm) value or the capacitive value is based on a target frequency of operation of the phase shifter. (only transistors are used for both active duplexer operation and frequency tuning, paragraph 0045)(operating frequency and tuning using transistor).
Regarding claims 23, 42, Shastry discloses wherein the vector modulator is configured to adjust an amplitude of at least one component of a signal propagating through the vector modulator (use of transistor or amplifier is for adjust amplitude).
Regarding claims 24-25, Shastry discloses the vector modulator is configured to accept, via the first port, a signal propagating along a signal flow direction; 
the vector modulator is configured to provide to the signal phase generator the signal propagating along the signal flow direction; 
the signal phase generator is configured to accept from the vector modulator the signal propagating along the signal flow direction; and 
the signal phase generator is configured to provide, via the second port, the signal propagating along the signal flow direction or vice versa (the signal generator and phase generator are operating in a reverse way between transmitting and receiving stage).
Regarding claim 29, Shastry discloses herein the vector modulator comprises: multiple transistors comprising multiple banks of transistors (multiple capacitance tuning circuit each with its amplifier), respective banks of transistors coupled between respective amplifiers of the multiple amplifiers of the signal phase generator and the first port (multiple capacitance tuning circuit connect to port 1 and coupled with amplifiers (see the four transistors connecting between port ½ and ¾).
Regarding claim 30, Shastry discloses each respective bank of transistors of the multiple banks of transistors comprises a plurality of transistors coupled together in parallel (multiple capacitance tuning circuit are connected to port 1 parallelly) between a respective amplifier of the multiple amplifiers and the first port; and 
each bank of transistors of the multiple banks of transistors is configured to steer current to adjust one or more amplitudes (transistor uses current to adjust amplitude) of at least one component of a signal propagating through the vector modulator.
Regarding claim 35, Shastry discloses wherein the signal phase generator comprises multiple columnar circuits (three capacitance tuning circuits corresponding to three columnar circuits) extending between the second port and the vector modulator, each respective columnar circuit of the multiple columnar circuits comprising a respective amplifier of the multiple amplifiers.
Regarding claims 36, 47, Shastry discloses the vector modulator comprises multiple portions, each respective portion of the multiple portions coupled to a respective columnar circuit of the multiple columnar circuits of the signal phase generator; and 
each respective portion of the multiple portions of the vector modulator is configured to adjust, for the respective amplifier corresponding thereto, an amplitude of a respective component of a signal propagating through the phase shifter (three multiple capacitance tuning circuits coupled to two phase shifting network).
Regarding claim 37, Shastry discloses an antenna array comprising multiple antenna elements (see Fig. 2, antenna coupled to active duplexer which comprises phase shifting network), at least one antenna element of the multiple antenna elements coupled to the phase shifter; and 
a wireless interface device coupled to the antenna array, the wireless interface device (This invention provides a novel electronically tunable active duplexer for wireless transceiver applications, Abstract) comprising the phase shifter and configured to steer, using the phase shifter, wireless signals communicated via the antenna array.
Regarding claim 40, Shastry discloses the amplification means comprises multiple amplification stages (EFETs are connected in different stages); and at least one amplification stage of the multiple amplification stages comprises means for inputting the signal to multiple transistors via channel terminals of the multiple transistors, the channel terminals of the multiple transistors comprising the multiple input terminals V1, V2 and V3).
Regarding claims 41, 53, Shastry discloses each amplifier of the multiple amplifiers respectively comprises a transistor of multiple transistors; and 
the amplifying comprises inputting the multiple components of the signal into multiple gate terminals of the multiple transistors (see gate line/port 4 connects to multiple transistors in Fig. 3).
Regarding claim 43, Shastry discloses wherein the vector modulator comprises passive means for adjusting the at least one amplitude of the one or more components of the signal (the resistors used in capacitance tuning circuit).
Regarding claims 44-45, Shastry discloses use of transistor means in parallel in adjusting amplitude (see Fig. 3).
Regarding claim 46, Shastry discloses wherein the active means for adjusting the at least one amplitude comprises multiple variable gain amplifiers (VGAs) coupled between the first port and the signal phase generator (two or more distributed amplifier DA gain cells, a first port for transmission of a signal, claim 24)(amplifier used in transmission is VGA).
Regarding claim 48, Shastry discloses method for phase shifting with active signal phase generation, the method comprising (also refer to rejection of claims 1, 36, 39 above using Fig. 3):
coupling a signal comprising a first quantity of phases via a second port; amplifying multiple components of the signal using multiple amplifiers; distributing multiple phases of the multiple components of the signal across the multiple amplifiers using a capacitively-coupled loop, the multiple phases having a second quantity of phases that is greater than the first quantity; 
adjusting one or more amplitudes of the multiple components of the signal based on a phase control signal; 
combining the multiple phases of the multiple components of the signal to produce a combined signal comprising the first quantity of phases; and 
coupling the combined signal comprising the first quantity of phases via a first port.
Regarding claims 49-50, Shastry discloses wherein the phase control signal is representative of a phase shift amount for a phase shifter that comprises the first port and the second port (phase shifting between different directions of signal and between transmitter/receiver is the function of phase shifting networks used in the application).
Regarding claim 51, Shastry discloses the capacitively-coupled loop comprises a first capacitively-coupled loop and a second capacitively-coupled loop (multiple capacitance tuning circuits); 
the amplifying comprises amplifying the multiple components of the signal using first amplification stages and second amplification stages of the multiple amplifiers (transistors between ports); and 
the distributing comprises: 
distributing the multiple phases of the multiple components of the signal across the first amplification stages of the multiple amplifiers using the first capacitively-coupled loop; and 
distributing the multiple phases of the multiple components of the signal across the second amplification stages of the multiple amplifiers using the second capacitively-coupled loop.
Regarding claim 52, Shastry discloses each amplifier of the multiple amplifiers respectively comprises a transistor of multiple transistors (see Fig. 3); and 
the amplifying comprises inputting the multiple components (V1, V2, V3) of the signal into multiple source terminals of the multiple transistors.
Regarding claim 54, Shastry discloses the distributing of the multiple phases of the multiple components of the signal is performed by a signal phase generator coupled between the second port and a vector modulator; 
the adjusting of the one or more amplitudes of the multiple components of the signal is performed by the vector modulator, which is coupled between the signal phase generator and the first port; and 
the adjusting of the one or more amplitudes of the multiple components of the signal is performed prior to the distributing of the multiple phases of the multiple components of the signal (capacitance tuning circuits is performed before the amplifying stage of four transistors).
Regarding claim 55, Shastry discloses wherein the adjusting comprises at least one of: 
dividing at least one voltage for each component of the multiple components of the signal to adjust the one or more amplitudes based on the phase control signal (The two resistors (Rb) act as a voltage divider, paragraph 0053); 
steering current (transistor used in capacitance tuning circuits) with regard to each component of the multiple components of the signal to adjust the one or more amplitudes based on the phase control signal; or 
applying a variable gain to amplify each component of the multiple components of the signal to adjust the one or more amplitudes based on the phase control signal.
Regarding claim 56, Shastry discloses further comprising at least one of:
low-noise amplifying at least one of the signal or the combined signal; or power amplifying at least one of the signal or the combined signal (duplexer used between transmitter and receiver comprises LNA or amplifier).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Shastry (WO-2014065825-A1).
Regarding claims 38, 57-58, Shastry does not specifically discloses a display, processor or beamsteering operation. However, Shastry does teach a novel electronically tunable active duplexer for wireless transceiver applications. It relates to an active duplexer with full-duplex operation, permitting simultaneous transmission and reception of signals at same or different frequencies, Abstract). A wireless transceiver operating with different frequencies simultaneously is a common practice in application such as Wi-fi, cellular bands are operating simultaneously in real world using a beamsteering technique.



Allowable Subject Matter
Claims 59-62 are allowed.
Claims 6-8, 13-22, 26-28, 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov